Citation Nr: 9919976	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-00 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
right ankle, right hip and right foot as secondary to 
service-connected residuals of a gunshot wound (GSW) of the 
right calf, Muscle Group XI, with retained foreign body.

2.  Entitlement to an increased rating for residuals of a GSW 
of the right calf, Muscle Group XI, with retained foreign 
body, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1967, and from January 1969 to March 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision of the North 
Little Rock, Arkansas, Department of Veterans (VA), Regional 
Office (RO), which denied entitlement to the benefits sought.  
The veteran filed a timely notice of disagreement, and was 
issued a statement of the case in December 1997.  The RO 
received his substantive appeal in January 1998.  Later that 
month, the veteran presented testimony at a hearing before 
the Hearing Officer (HO) at the local VARO.  The HO confirmed 
and continued the denial of the benefits sought in an April 
1998 supplemental statement of the case.  The veteran 
thereafter presented testimony at a hearing before the 
undersigned Member of the Board at the local VARO in May 
1999.  A transcript of that hearing has been associated with 
the record on appeal.


REMAND

As a preliminary matter, the Board observes that the veteran 
filed his claim for increase in November 1996.  Thereafter, 
various amendments were made to the sections of the VA 
Schedule for Rating Disabilities pertaining to Muscle 
Injuries (July 3, 1997).  In this case, the veteran was only 
informed of the "new" version of the regulations in the 
December 1997 SOC.  Notwithstanding, he has not been 
prejudiced thereby as the applicable regulations, both 
"old" and "new," mandate that his through and through 
injury with muscle damage be evaluated as no less than a 
moderate injury.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The veteran contends, in essence that he suffers from a lot 
of pain in his right lower extremity (RLE), particularly in 
the right hip, right ankle and right foot, secondary to his 
service-connected GSW.  Therefore, he believes that he is 
entitled to an increased disability rating, as well as 
secondary service connection for his other disabilities of 
the RLE.

During the course of his May 1999 hearing, the veteran 
testified that he has been receiving ongoing VA treatment for 
his service-connected disability.  He specifically noted that 
he was last seen by a VA neurosurgeon in January (presumably 
January 1999).  To date, however, copies of these pertinent 
VA treatment records have not been associated with the claims 
folder.  The Board finds, consistent with Littke, that 
additional assistance is required.  

Concerning the veteran's increased rating and secondary 
claim, it is noted that the veteran was last afforded VA 
orthopedic examination in December 1996 and February 1997, 
over 2.5 years ago, and that he now states that his right 
calf disorder has increased in severity.  Yet, there has been 
no attempt to obtain a contemporaneous examination for 
purposes of determining entitlement to an increased rating.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (where an 
appellant claims a condition is worse than when "originally 
rated," and the evidence available is "too old" for an 
adequate evaluation of the appellant's current condition, 
VA's duty to assist includes providing a new examination).

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has provided guidance that may affect the 
veteran's secondary service connection claim noted above.  
The Court held in Allen v. Brown, 7 Vet. App. 439 (1995) that 
the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 
(West 1991) refers to impairment of earning capacity, and 
that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service- connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. §§ 1110, 1131 
(West 1991) and 38 C.F.R. § 3.310(a) (1998), when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a 
service-connected disorder, such veteran shall be compensated 
for the degree of disability existing due to the aggravation.  
Although the February 1997 VA examination report shows 
essentially normal clinical findings as to the right ankle, 
right hip and right foot, the examiner failed to reconcile 
the veteran's subjective complaints of pain with the 
objective findings on examination.  In light of the veteran's 
continued complaints of pain, the Board finds that further 
development of the evidence is necessary regarding.  See 
Hyder, supra. Accordingly, more extensive orthopedic 
examination of the appellant should be scheduled.

Thus, to ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should afford the veteran an 
opportunity to list the names and current 
addresses of any private medical 
providers that have treated him for the 
disabilities at issue.  The veteran 
should also provide information as to the 
locations of any VA medical facilities 
that have treated him for the same.  The 
RO should obtain appropriate Medical 
Records Release Forms from the veteran so 
that VA may assist him in obtaining these 
records.

2.  The RO should then contact the listed 
medical providers and VA medical 
facilities, if any, and request that they 
provide legible copies of all of the 
veteran's treatment records, including x-
rays, laboratory tests and/or special 
studies performed.  All records obtained 
should be added to the claims folder.

3.  Once the above-requested information 
is received and associated with the 
claims folder, the veteran should be 
scheduled for a VA orthopedic examination 
in order to determine the current extent 
of his disabilities of the RLE.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the examiner 
prior to examination.  X-rays and/or 
other diagnostic studies should be done, 
as deemed appropriate by the examiner.  
The examiner must provide a thorough 
description of the veteran's 
service-connected right calf disorder, 
including complete ranges of motion 
studies.  In addition, the examiner must 
render objective clinical findings 
concerning the severity of the veteran's 
service-connected right calf disorder, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  The examiner must then 
render an opinion concerning the effect 
of the veteran's service-connected right 
calf disorder on his ordinary activity 
and his ability to procure and maintain 
employment.  The examination report 
should reconcile the veteran's subjective 
complaints of RLE pain with the objective 
findings on examination.  At the 
conclusion of the evaluation, the 
examiner should also express a medical 
opinion as to the medical probability 
that any discernible disabilities of the 
veteran's right hip, right ankle and/or 
right foot are caused or aggravated by 
his service-connected GSW of the right 
calf.  A discussion of the salient facts 
and the medical principles involved will 
be of considerable assistance to the 
Board.  A copy of this report must be 
associated with the veteran's claims 
folder.

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific joint opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  Following completion of the above 
requested development, the RO must then 
re-adjudicate the veteran's increased 
rating and secondary service connection 
claims.

If the RO determines that one or more of 
the veteran's claims for service 
connection for disabilities of the right 
ankle, right hip and right foot, 
secondary to service-connected GSW of the 
right calf, is well-grounded, the RO 
should specifically consider the 
provisions of 38 C.F.R. § 3.310 (1998) 
and the directives set forth in Allen, 
supra.

6.  If any of these determinations remain 
unfavorable to the veteran, he should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

In addition, the Board reminds the veteran and his 
representative that they are free to submit additional 
evidence and argument while this case is in remand status.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 8 
Vet. App. 398 (1995).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


